SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

784
CA 11-02510
PRESENT: SCUDDER, P.J., SMITH, FAHEY, LINDLEY, AND MARTOCHE, JJ.


TIMOTHY T. JOHNSON, AS PARENT AND NATURAL
GUARDIAN OF KYRELL JOHNSON, AN INFANT,
PLAINTIFF-APPELLANT,

                      V                                            ORDER

GENESEE MANAGEMENT, INC., RURAL HOUSING
ACTION CORPORATION, MIG BUILDING SYSTEMS, INC.,
MONROE INSULATION AND GUTTER, INC., AND
MONROE INSULATION AND GUTTER, INC., DOING
BUSINESS AS MIG BUILDING SYSTEMS, INC.,
DEFENDANTS-RESPONDENTS.


CELLINO & BARNES, P.C., BUFFALO (ELLEN B. STURM OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

RUPP, BAASE, PFALZGRAF, CUNNINGHAM & COPPOLA LLC, ROCHESTER (ALISON
M.K. LEE OF COUNSEL), FOR DEFENDANTS-RESPONDENTS MIG BUILDING SYSTEMS,
INC., MONROE INSULATION AND GUTTER, INC., AND MONROE INSULATION AND
GUTTER, INC., DOING BUSINESS AS MIG BUILDING SYSTEMS, INC.

PETRONE & PETRONE, P.C., WILLIAMSVILLE (JAMES H. COSGRIFF, III, OF
COUNSEL), FOR DEFENDANT-RESPONDENT RURAL HOUSING ACTION CORPORATION.

TREVETT CRISTO SALZER & ANDOLINA P.C., ROCHESTER (ERICA M. DIRENZO OF
COUNSEL), FOR DEFENDANT-RESPONDENT GENESEE MANAGEMENT, INC.


     Appeal from an order of the Supreme Court, Monroe County (Thomas
A. Stander, J.), entered March 23, 2011 in a personal injury action.
The order granted the motions of defendants for summary judgment and
dismissed the amended complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    June 8, 2012                          Frances E. Cafarell
                                                  Clerk of the Court